DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a body shape recognition unit, a specifying unit, and a selecting unit claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an imaging part learning unit claimed in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an imaging method learning unit claimed in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a body shape learning unit claimed in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a replacing unit claimed in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an age recognition unit, a specifying unit, and a selecting unit claimed in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: RADIATION IMAGING SYSTEM COMPRISNG A PLURALITY OF CAMERA APPARATUSES, RADIATION IMAGING CONTROL APPARATUS AND CONTROL METHOD OF RADIATION IMAGING SYSTEM, AND MEDIUM.
The disclosure is objected to because of the following informalities:  
Abstract, line 3, --a-- should be inserted before “radiation imaging examination”.
Abstract, line 5, --a-- should be inserted before “control”.
Abstract, line 6, --a-- should be inserted before “radiation imaging setting”.
Abstract, line 7, --in the imaging part-- should be inserted after “the body shape”.
Appropriate correction is required.
An amended abstract should be provided on a separate sheet of paper.

Claim Objections
Claims 1-9 and 15 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A radiation imaging system comprising: 
a radiation generating apparatus; (a rejection of claim 1 under 35 U.S.C. 112(b))
a radiation detection apparatus arranged to detect radiation irradiated from [[a]] the radiation generating apparatus to a subject, and obtain a radiation captured image; 
a radiation imaging examination of the subject using the radiation generating apparatus and the radiation detection apparatus; and 
at least one [[a]] camera apparatus (a rejection of claim 2 under 35 U.S.C. 112(b)) arranged to record an implementation state of the radiation imaging examination in an imaging room, 
wherein the radiation imaging control apparatus includes: 
a camera imaging control unit configured to control the at least one camera apparatus to image the implementation state of the radiation imaging examination; 
a body shape recognition unit configured to recognize a body shape in an imaging part of the subject by using a camera image imaged by the at least one camera apparatus under a control of the camera imaging control unit; 
a specifying unit configured to specify a radiation imaging setting related to the radiation imaging examination by using the body shape in the imaging part of the subject recognized by the body shape recognition unit; and Page 8 of 19Application No. 16/883,192 Attorney Docket No. 10203696US01 (1880-1797) 
a selecting unit configured to select the radiation imaging setting specified by the specifying unit as setup information of the radiation imaging examination.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  

2. (Proposed Amendments) The radiation imaging system according to claim 1, wherein the at least one camera apparatus comprises a plurality of camera apparatuses arranged at different positions, 
wherein the body shape recognition unit recognizes the body shape by using a plurality of camera images imaged by the plurality of camera apparatuses.
Appropriate correction is required.
Claims 4-6 are objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The radiation imaging system according to claim 1, wherein the radiation imaging control apparatus further includes: 
an imaging part recognition unit configured to recognize the imaging part of the subject (recited previously in claim 1) by using the camera image; and 
an imaging method recognition unit configured to recognize an imaging method for the subject by using the camera image, and Page 9 of 19Application No. 16/883,192 Attorney Docket No. 10203696US01 (1880-1797) 
the specifying unit specifies the radiation imaging setting by using the imaging part of the subject recognized by the imaging part recognition unit, and the imaging method for the subject recognized by the imaging method recognition unit, in addition to the body shape in the imaging part of the subject (recited previously in claim 1) recognized by the body shape recognition unit.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The radiation imaging system according to claim 4, wherein the radiation imaging control apparatus further includes: 
a storage unit configured to store a correct camera image for machine learning, the correct camera image including the imaging part of the subject; and 
an imaging part learning unit configured to create the imaging part recognition unit by machine learning based on the correct camera image, before the radiation imaging examination.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The radiation imaging system according to claim 4, wherein the radiation imaging control apparatus further includes: 
a storage unit configured to store a correct camera image for machine learning, the correct camera image including the imaging method for the subject; and 
an imaging method learning unit configured to create the imaging method recognition unit by machine learning based on the correct camera image, before the radiation imaging examination.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:

a storage unit configured to store a correct camera image for machine learning, the correct camera image including the body shape in the imaging part of the subject (recited previously in claim 1); and 
a body shape learning unit configured to create the body shape recognition unit by machine learning based on the correct camera image, before the radiation imaging examination.
Appropriate correction is required.
Claims 8 and 9 are objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) The radiation imaging system according to claim 1, wherein the body shape recognition unit further recognizes the body shape in the imaging part of the subject by using the radiation captured image after an exposure of the radiation, and 
the radiation imaging control apparatus further includes a replacing unit configured to, in a case where the body shape in the imaging part of the subject (recited previously in claim 1) recognized by the body shape recognition unit based on the radiation captured image does not match the body shape in the imaging part of the subject (recited previously in claim 1) recognized based on the camera image, replace the radiation imaging setting (recited previously in claim 1) satisfying the body shape in the imaging part of the subject recognized based on the radiation captured image with the setup of the radiation imaging examination (recited previously in claim 1).
Appropriate correction is required.
Claims 10-14 objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) A radiation imaging system comprising: 
a radiation generating apparatus; (a rejection of claim 10 under 35 U.S.C. 112(b))
a radiation detection apparatus arranged to detect radiation irradiated from [[a]] the radiation generating apparatus to a subject, and obtain a radiation captured image; 
a radiation imaging control apparatus configured to control a radiation imaging examination of the subject using the radiation generating apparatus and the radiation detection apparatus; and 
at least one [[a]] camera apparatus (a rejection of claim 11 under 35 U.S.C. 112(b)) arranged to record an implementation state of the radiation imaging examination in an imaging room, 
wherein the radiation imaging control apparatus includes: 
a camera imaging control unit configured to control the at least one camera apparatus to image the implementation state of the radiation imaging examination; 
an age recognition unit configured to recognize an age of the subject by using a camera image imaged by the at least one camera apparatus a control of the camera imaging control unit, and calculate an age classification of the subject; 
a specifying unit configured to specify a radiation imaging setting related to the radiation imaging examination by using the age classification of the subject calculated by the age recognition unit; and 
a selecting unit configured to select the radiation imaging setting specified by the specifying unit as setup information of the radiation imaging examination.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The radiation imaging system according to claim 10, wherein the at least one camera apparatus comprises a plurality of camera apparatuses arranged at different positions,Page 12 of 19Application No. 16/883,192Attorney Docket No. 10203696US01 (1880-1797) 
wherein the age recognition unit recognizes the age by using a plurality of camera images imaged by the plurality of camera apparatuses.
Appropriate correction is required.
Claims 13 and 14 are objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The radiation imaging system according to claim 10, wherein the radiation imaging control apparatus further includes: 

an imaging method recognition unit configured to recognize an imaging method for the subject by using the camera image, and 
the specifying unit specifies the radiation imaging setting by using the imaging part of the subject recognized by the imaging part recognition unit, and the imaging method for the subject recognized by the imaging method recognition unit, in addition to the age classification of the subject calculated by the age recognition unit.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) The radiation imaging system according to claim 13, wherein the imaging part recognition unit recognizes the imaging part of the subject by using a camera moving imagePage 13 of 19Application No. 16/883,192Attorney Docket No. 10203696US01 (1880-1797) based on the camera image imaged by the at least one camera apparatus while continuing an  exposure of the radiation, and the selecting unit replaces, in a case where the radiation imaging setting specified by the specifying unit using the imaging part of the subject recognized by the imaging part recognition unit is changed while continuing an exposure of the radiation, the changed radiation imaging setting with the setup information of the radiation imaging examination (recited previously in claim 10).
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  

16. (Proposed Amendments) A radiation imaging control apparatus configured to control a radiation imaging examination of a subject using a radiation generating apparatus and a radiation detection apparatus arranged to detect radiation irradiated from the radiation generating apparatus to the subject and obtain a radiation captured image, the radiation imaging control apparatus comprising: 
a camera imaging control unit configured to control a camera apparatus arranged to record an implementation state of the radiation imaging examination in an imaging room to image the implementation state of the radiation imaging examination; 
a body shape recognition unit configured to recognize a body shape in an imaging part of the subject by using a camera image imaged by the camera apparatus under a control of the camera imaging control unit; Page 14 of 19Application No. 16/883,192 Attorney Docket No. 10203696US01 (1880-1797) 
a specifying unit configured to specify a radiation imaging setting related to the radiation imaging examination by using the body shape in the imaging part of the subject (recited previously) recognized by the body shape recognition unit; and 
a selecting unit configured to select the radiation imaging setting specified by the specifying unit as setup information of the radiation imaging examination.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities: 
Claim 17 should be amended as follows:
a radiation imaging examination of a subject using a radiation generating apparatus and a radiation detection apparatus arranged to detect radiation irradiated from the radiation generating apparatus to the subject and obtain a radiation captured image, the radiation imaging control apparatus comprising: 
a camera imaging control unit configured to control a camera apparatus arranged to record an implementation state of the radiation imaging examination in an imaging room to image the implementation state of the radiation imaging examination; 
an age recognition unit configured to recognize an age of the subject by using a camera image imaged by the camera apparatus under a control of the camera imaging control unit, and calculate an age classification of the subject; 
a specifying unit configured to specify a radiation imaging setting related to the radiation imaging examination by using the age classification of the subject (recited previously) calculated by the age recognition unit; and 
a selecting unit configured to select the radiation imaging setting specified by the specifying unit as setup information of the radiation imaging examination.
Appropriate correction is required.
Claims 18 and 20 are objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) A control method of a radiation imaging control apparatus configured to control a radiation imaging examination of a subject using a apparatus and a radiation detection apparatus arranged to detect radiation irradiated from the radiation generating apparatus to the subject and obtain a radiation captured image, the control method comprising: 
a camera imaging control step of controlling a camera apparatus arranged to record an implementation state of the radiation imaging examination in an imaging room to image the implementation state of the radiation imaging examination; 
a body shape recognition step of recognizing a body shape in an imaging part of the subject by using a camera image imaged by the camera apparatus under a control of the camera imaging control step; 
a specifying step of specifying a radiation imaging setting related to the radiation imaging examination by using the body shape in the imaging part of the subject (recited previously) recognized in the body shape recognition step; and 
a selecting step of selecting the radiation imaging setting specified in the specifying step as setup information of the radiation imaging examination.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) A control method of a radiation imaging control apparatus configured to control a radiation imaging examination of a subject using a radiation generating apparatus and a radiation detection apparatus arranged to 
a camera imaging control step of controlling a camera apparatus arranged to record an implementation state of the radiation imaging examination in an imaging room to image the implementation state of the radiation imaging examination; Page 16 of 19Application No. 16/883,192 Attorney Docket No. 10203696US01 (1880-1797) 
an age recognition step of recognizing an age of the subject by using a camera image imaged by the camera apparatus under a control of the camera imaging control step, and calculating an age classification of the subject; 
a specifying step of specifying a radiation imaging setting related to the radiation imaging examination by using the age classification of the subject (recited previously) calculated in the age recognition step; and 
a selecting step of selecting the radiation imaging setting specified in the specifying step as setup information of the radiation imaging examination.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a radiation detection apparatus, a radiation imaging control apparatus, a camera apparatus, a camera imaging control unit, a body shape recognition unit, a specifying unit, a selecting unit, an external system cooperation unit, an imaging part recognition unit, an imaging method recognition unit, a storage unit, an imaging part learning unit, an imaging method learning unit, a body shape learning unit, a replacing unit, and an age recognition unit in claims 1-9 and 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a passive limitation “a radiation generating apparatus” in lines 2-3, which renders the claim indefinite.  It is unclear whether or not the radiation imaging system further comprises a radiation generating apparatus.  A passive limitation is considered to be an intended use.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 2 recites a limitation “a plurality of camera apparatuses” in lines 1-2, which renders the claim indefinite.  It is unclear whether or not the plurality of camera apparatuses include the camera apparatus recited in claim 1.


Claim 10 recites a passive limitation “a radiation generating apparatus” in lines 2-3, which renders the claim indefinite.  It is unclear whether or not the radiation imaging system further comprises a radiation generating apparatus.  A passive limitation is considered to be an intended use.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 11 recites a limitation “a plurality of camera apparatuses” in lines 1-2, which renders the claim indefinite.  It is unclear whether or not the plurality of camera apparatuses include the camera apparatus recited in claim 10.
Claim 11 recites a limitation “a plurality of camera images” in line 3, which renders the claim indefinite.  It is unclear whether or not the plurality of camera images include the camera image recited in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Baer-Beck et al
Yamazaki et al. (U. S. Patent No. 11,013,474 B2) disclosed an X-ray computed-tomography apparatus.
Nariyuki et al. (U. S. Patent No. 10,939,884 B2) disclosed a radiation emitting device comprising a computer unit for controlling an inclination and a rotation angle of a monitor, a method for controlling a radiation emitting device, and a program.
Hannemann et al. (U. S. Patent No. 10,863,957 B2) disclosed a control of a positioning of a scanning region of a medical imaging system.
Song (U. S. Patent No. 10,849,589 B2) disclosed an X-ray imaging apparatus and a control method thereof.
Caluser et al. (U. S. Patent No. 10,835,204 B2) disclosed a system and a method for tracking a completeness of co-registered medical image data.
Wang et al. (U. S. Patent No. 10,835,196 B2) disclosed a method and systems for camera-based X-ray imaging.
Inoue et al. (U. S. Patent No. 101,813,617 B2) disclosed a radiation emitting device, a method for controlling a radiation emitting device, and a program.
Han (U. S. Patent No. 10,772,576 B2) disclosed an X-ray imaging apparatus and a control method thereof.
Vancamberg et al. (U. S. Patent No. 10,751,021 B2) disclosed a system and a method for acquiring an X-ray image.
Hattori et al
Aoshima et al. (U. S. Patent No. 10,709,406 B2) disclosed a radiography apparatus, a method for controlling a radiography apparatus, and a program.
Lee et al. (U. S. Patent No. 10,702,229 B2) disclosed an X-ray imaging apparatus and a method for controlling an X-ray imaging apparatus.
Lerch (U. S. Patent No. 10,687,778 B2) disclosed positioning of an examination object for an imaging method.
Ohta et al. (U. S. Patent No. 10,667,670 B2) disclosed a medical system.
Tajima et al. (U. S. Patent No. 10,660,584 B2) disclosed a radiation-irradiation device and a monitor image-display method for a radiation-irradiation device.
Ohta et al. (U. S. Patent No. 10,617,304 B2) disclosed a radiography system.
Hummel et al. (U. S. Patent No. 10,610,172 B2) disclosed an imaging system and a method for enabling instrument guidance.
Imamura et al. (U. S. Patent No. 10,610,171 B2) disclosed a radiography system and a method for operating a radiography system.
Tkaczyk et al. (U. S. Patent No. 10,568,602 B2) disclosed a virtual positioning image.
Nagatsuka et al. (U. S. Patent No. 8,483,456 B2) disclosed a dynamic image-processing system.
An English translation of JP2014144118A by Patent Translate (2022).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884